Citation Nr: 1736855	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  11-16 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 50 percent for service-connected major depressive disorder (now diagnosed as posttraumatic stress disorder (PTSD)).  


REPRESENTATION

Appellant represented by:	Kenneth H. Dojaquez, Attorney at Law


ATTORNEY FOR THE BOARD

L. Baskerville, Counsel 






INTRODUCTION

The Veteran served on active duty in the Army from September 1993 to April 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In September 2014, the Board remanded the matters of an increased rating for major depressive disorder and entitlement to a total disability rating based on unemployability (TDIU) for additional development, including obtaining a VA examination which assessed the current severity of the Veteran's depressive disorder.  In a March 2015 rating decision, the RO granted entitlement to a TDIU, November 1, 2009.  This represents a full grant of the benefits sought.  Thus, that claim is no longer before the Board.  The RO also granted a 50 percent rating, effective the date of the claim, for major depressive disorder.  As a rating higher than 50 percent is available and because the Veteran is presumed to be seeking the maximum available benefit for a given disability, the claim for a rating in excess of 50 percent for major depressive disorder remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 28 (1993).  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

In a June 2016 decision, the Board denied entitlement to a rating in excess of 50 percent for the service-connected PTSD.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court), which in a March 2017 Order and pursuant to a Joint Motion for Partial Remand (JMR), vacated the portion of June 2016 denial which denied entitlement to a rating in excess of 50 percent for PTSD from June 24, 2014.  Specifically, the Veteran did not contest the portion of the Board's decision which denied entitlement to a rating in excess of 50 percent for PTSD prior to June 24, 2014.  

The parties found that the Board erred by providing an inadequate statement of reasons and bases for its finding that a rating in excess of 50 percent, from June 24, 2014, was not warranted for PTSD.  In that regard, the parties found that the Board's "inaccurate characterization of the October 2014 VA examination report , and its failure to consider and discuss the November 2014 VA vocational rehabilitation report, does not enable Appellant to understand the precise basis for the decision rendered and frustrates judicial review."  The parties remanded the matter for further explanation.  

In October 2014, the Veteran was afforded a PTSD VA examination where the examiner noted that the Veteran was diagnosed with PTSD and no other mental disorders.  The Veteran's symptoms included depressed mood, anxiety, panic attacks more than once a week, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty in establishing effective work and social relationships, and difficulty in adapting to stressful circumstances.  The examiner noted that the Veteran "continues to have suicidal thoughts," although no intent to act of these thoughts.  The examiner concluded that the Veteran has PTSD and that his depressive symptoms were more likely than not secondary to his PTSD and incorporated under this diagnosis.  

The Veteran was most recently afforded a VA examination in November 2016 where the examiner noted that the Veteran suffered from occupational social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood.  The Veteran denied any inpatient admission or suicide attempts since the last examination or any current suicidal or homicidal ideations, but reported intermittent suicidal ideations.  He endorsed symptoms of depressed mood; anxiety; suspiciousness; chronic sleep impairment; flattened affect; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances; and suicidal ideation.  The examiner noted that the Veteran's current presentation was consistent with that observed during the last examination.  

A December 2016 Mental Health Diagnostic Study Note indicates that the Veteran reported that in the previous 30 days he: had trouble falling asleep (4 to 8 nights) and felt depressed, anxious, angry or upset (9 to 15 days).  

A January 2017 Mental Health Diagnostic Study Note indicates that the Veteran's PHQ-9 Depression Scale Score was 16, which means that the Veteran warrants treatment for depression, using antidepressant, psychotherapy and/or a combination of treatment.  The Veteran reported that over the previous 2 weeks, he has been bothered by the following problems nearly every day, more than half the days or several days at a time: little interest or pleasure in doing things (several days); feeling down, depressed or hopeless (more than half the days); trouble falling or staying asleep (nearly every day); feeling tired or having little energy (more than half the days); poor appetite or overeating (several days); feeling fidgety or restless (more than half the days); and thoughts that he would be better off dead or of hurting himself (several days).  The Veteran reported that these symptoms make it very difficult for him to work, take of things at home or get along with others.  

It appears that his symptoms have worsened since his last examination.  In that regard, it appears that the frequency in which his symptoms occur have increased.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (a Veteran is entitled to a new examination where there is evidence that the condition may have worsened since the last examination).  Accordingly, the Board finds that a remand is appropriate, so that an accurate determination can be made as to the Veteran's current level of symptomatology due to his PTSD.

Also, there is evidence that the Veteran receives regular treatment at a VA facility.  Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain VA treatment records pertaining to the Veteran that date from June 2017 and associate them with the electronic claims folder.  

2.  Then, schedule the Veteran for a psychiatric examination in order to determine the severity of his service-connected PTSD.  The examiner should also indicate the impairment that results from the Veteran's service-connected PTSD in terms of occupational functioning and daily activities.

3.  After ensuring that the requested actions are completed, re-adjudicate the claim on appeal, taking into consideration all applicable rating criteria.  If the benefits sought are not fully granted, furnish the Veteran and his representative a supplemental statement of the case (SSOC), before the electronic claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




